                        United States District Court
                      Western District of North Carolina
                             Asheville Division

   In Re CITIZEN’S COMPLAINT,         )              JUDGMENT IN CASE
                                      )
                                      )                 1:19-mc-22-FDW
                                      )
                                      )




 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 5, 2020 Order.

                                               February 5, 2020
